RENDERED: AUGUST 21, 2020; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-000208-MR


WILLOW GRANDE, LLC                                                  APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.             HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                       ACTION NO. 16-CI-005124



CHEROKEE TRIANGLE ASSOCIATION, INC.;
TIM HOLZ; RHONDA PETR; RUTH LERNER;
NICK MORRIS; ANNE LINDAUER;
DAVID DOWDELL; PEGGY ELGIN;
JOHN ELGIN; KEITH AUERBACH;
JOHN FENDIG; BILL SEILLER;
AND JOHN DOWNARD                                                     APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND MAZE, JUDGES.

MAZE, JUDGE: Willow Grande, LLC (Willow Grande) appeals from an order of

the Jefferson Circuit Court dismissing its claims for abuse of process and
interference with a prospective contractual relationship against the Cherokee

Triangle Association, Inc. (the CTA), individual members of the CTA, and the

CTA’s counsel, Bill Seiller (Seiller). The trial court concluded that the CTA, and

other defendants were immune from liability arising from their pursuit of appeals

challenging the re-zoning of Willow Grande’s property. Willow Grande argues

that there were factual issues whether those appeals were objectively baseless.

Consequently, Willow Grande contends that the trial court could not find the

defendants immune on a motion to dismiss.

             We conclude that the trial court correctly applied the Noerr-

Pennington doctrine to analyze the issue of immunity. Since the CTA and

individual defendants were statutorily authorized to pursue the zoning appeals for

the purpose of petitioning the courts for redress of grievances, they are entitled to

constitutional immunity for any claims arising out of those appeals. Therefore, the

trial court properly found that Willow Grande’s claims were barred and dismissed

the action. Hence, we affirm.

   I.     Facts and Procedural History

             The current case is an outgrowth of an extended factual and

procedural history. However, those underlying facts are not significantly in

dispute. Willow Grande is the owner of .88 acres located at 1418 and 1426 Willow

Avenue in the Cherokee Triangle area of Louisville, Kentucky. Beginning in


                                          -2-
2008, Willow Grande and its developer began planning to replace the existing

Bordeaux Apartment complex with a new condominium tower. One side of the

street is predominantly single-family dwellings of fewer than four stories. The

other side features a mix of structures, including three high-rise multi-family

residential buildings—the eight-story Willow Terrace built in 1924, the eleven-

story Dartmouth built in 1928, and the twenty-story 1400 Willow built around

1980.

             In 2012, Willow Grande began the approval process by submitting a

proposal. In the first phase of the project, Willow Grande applied for a certificate

of appropriateness with the Cherokee Triangle Architectural Review Committee

(CTARC). The certificate of appropriateness was a prerequisite to obtain a

demolition permit for the existing structure and a construction permit for the new

condominium tower. To set the approval process in motion, the developer

provided CTARC mailing labels of all “abutting” landowners to whom written

notice was sent by first class mail stating the date, time, and location of a public

meeting at which the project would be discussed.

             That meeting occurred January 25, 2012, beginning with a nearly

hour-long presentation by the developer’s attorney and the architect of the new

Willow Grande Tower. When the meeting was opened for public comment, a

statement from the CTA’s President was read urging denial of the application for


                                          -3-
various reasons. Seiller, an attorney and resident of the Dartmouth, also spoke

against the project, although he stated that the CTA was not taking an official

position at that time.

             CTARC held a second public meeting a month later. But since the

public record was closed at the end of the first meeting, no new testimony was

heard. Subsequently, CTARC approved the application, but conditioned upon

approvals of a zoning map amendment and a construction permit.

             The CTA, now represented by Seiller, appealed to the Louisville

Metro Landmarks Commission (the Commission). The CTA alleged that Willow

Grande failed to provide proper notice to all abutting landowners as required by

Metro ordinance. The CTA further argued that its members were not afforded an

opportunity to present all relevant evidence against the project. And finally, the

CTA asserted that the certificate was granted without substantial evidence.

Following review, the Commission affirmed the certificate of appropriateness

granted by CTARC, concluding that it was not based upon any clearly erroneous

finding as to a material fact.

             As permitted by Metro Ordinance § 32.263, the CTA appealed the

Commission’s decision to the Jefferson Circuit Court. Cherokee Triangle Ass’n,

Inc. v. Louisville Metro Landmarks Commission, No. 12-CI-003990 (Jeff. Cir. Ct.).

The complaint also listed Keith Auerbach and Chenault McClure Conway as


                                         -4-
plaintiffs. Auerbach and Conway live across the street from the proposed

development but were not parties to the appeal before the Commission. The trial

court concluded that Auerbach and Conway were not proper parties because they

failed to appeal CTARC’s issuance of the certificate to the Commission. The trial

court further found that the notice requirements had been substantially followed,

all parties had received sufficient due process, and the Commission’s issuance of

the certificate was supported by substantial evidence. This Court affirmed the trial

court’s order on appeal. Cherokee Triangle Ass’n, Inc. v. Willow Grande, LLC,

No. 2014-CA-000685-MR, 2017 WL 541082 (Ky. App. Feb. 10, 2017).

             While these matters were pending, Willow Grande applied to the

Louisville Metro Planning Commission (the Planning Commission) for a map

amendment, in accord with the conditions imposed by CTARC. Willow Grande

also applied for a number of variances and waivers from Louisville Metro’s land-

use regulations. The Planning Commission held a public hearing on the proposed

zone change and on the associated applications for variances and waivers. The

hearing lasted several hours, and multiple neighbors expressed opposition to the

project. Following the hearing, the Planning Commission recommended denying

the proposed map amendment without deciding whether the variances and waivers

were appropriate.




                                        -5-
              The recommendation prompted Willow Grande to petition the Metro

Council for approval. Following a hearing, the Metro Council voted to adopt

factual findings approving the map amendment. The Council remanded the matter

to the Planning Commission to address Willow Grande’s applications for the

variances and waivers.

              On remand, the Planning Commission recommended approving five

variances and seven waivers. Willow Grande also revised its proposed site plan to

reduce the building’s height by two stories. The Metro Council later adopted this

recommendation and approved a final plan.

              In the first action, filed on September 6, 2013, the CTA, joined by

Auerbach, John Downard, and Rhonda Petr, appealed the Metro Council’s

approval of the zoning map amendment. Cherokee Triangle Ass’n, Inc. v. Willow

Grande, LLC, No. 13-CI-004484 (Jeff. Cir. Ct.). In the second action, filed on

April 16, 2015, the CTA, joined by Auerbach and Petr, appealed from the Planning

Commission’s order granting the variances and waivers. Cherokee Triangle Ass’n,

Inc. v. Willow Grande, LLC, No. 15-CI-001809 (Jeff. Cir. Ct.).1 After filing of the


1
 In its brief, Willow Grande states that the CTA filed four lawsuits challenging the re-zoning
and administrative approvals of the project. Willow Grande appears to be referring to an
“Amended and Supplemental Complaint” filed by the CTA on June 23, 2015, in Action No. 13-
CI-004484. The amended complaint reflected the Metro Council’s adoption of the final
development plan. The trial court determined that the claims raised in the amended complaint
were repetitive of those brought in Action No. 15-CI-001809 and consolidated the matters
brought in those two complaints. The amended complaint did not constitute a separate lawsuit,
only the attempted amendment of an existing one.

                                              -6-
second action, the matters were consolidated before a single division of the

Jefferson Circuit Court.

              In its first order, entered November 20, 2015 (as modified by a later

order entered August 26, 2016), the trial court upheld the Metro Council’s

adoption of an ordinance granting the zoning map amendment. The court found no

evidence that the Metro Council acted arbitrarily or in excess of its authority. In its

second order, entered on August 26, 2016, the trial court likewise upheld the

Planning Commission’s grant of the variances and waivers to Willow Grande.2

This Court affirmed those judgments on appeal. Cherokee Triangle Ass’n, Inc. v.

Louisville Metro Planning & Zoning Comm’n, No. 2016-CA-001512-MR, 2017
WL 5953521 (Ky. App. Dec. 1, 2017). Thereafter, the Kentucky Supreme Court

denied CTA’s motion for discretionary review.

              Willow Grande filed its first complaint in this action on October 14,

2016, against the CTA and eleven individual association members, asserting

claims for abuse of process, wrongful use of civil proceedings, and interference

with a prospective economic advantage. By amended complaint filed on February

12, 2018, Willow Grande joined Seiller, who had been the CTA’s lead counsel,


2
  Although the matters were consolidated, the first order was heard and issued by Division Six of
the Jefferson Circuit Court. Thereafter, the matter was reassigned to Division Eleven by Order
of Reciprocal Reallotment. The order correcting the November 20, 2015 order in Action No. 13-
CI-004484 and the order granting summary judgment in Action No. 15-CI-001809 were entered
by the presiding judge in Division Eleven.



                                              -7-
and John Elgin as defendants. After all parties were before the court, the CTA and

individual defendants filed a motion to dismiss, arguing that KRS3 100.347

afforded them an unfettered right to appeal zoning decisions. Consequently, they

asserted that their statutory appeals could not be considered as “sham” litigation

under the Noerr-Pennington doctrine. The trial court agreed, concluding that the

defendants were shielded from liability from Willow Grande’s claims relating to

their actions in appealing the zoning decisions. By amended order entered on

January 8, 2019, the trial court entered a corrected order dismissing the claims

relating to Seiller. Willow Grande now appeals from these orders. Additional

facts will be set forth below as necessary.

      II.    Standard of Review

                CR4 12.02 sets out defenses which may be asserted without filing a

responsive pleading, including, “(f) failure to state a claim upon which relief can

be granted[.]” A motion to dismiss for failure to state a claim upon which relief

may be granted “admits as true the material facts of the complaint.” Upchurch v.

Clinton County, 330 S.W.2d 428, 429-30 (Ky. 1959). A trial court should not

grant such a motion “unless it appears the pleading party would not be entitled to

relief under any set of facts which could be proved . . . .” Pari-Mutuel Clerks’

3
    Kentucky Revised Statutes.
4
    Kentucky Rules of Civil Procedure.



                                           -8-
Union of Kentucky, Local 541, SEIU, AFL-CIO v. Kentucky Jockey Club, 551
S.W.2d 801, 803 (Ky. 1977). Whether a court should dismiss an action pursuant to

CR 12.02 is a question of law. James v. Wilson, 95 S.W.3d 875, 883-84 (Ky. App.

2002). Consequently, we conduct a de novo review of the trial court’s order

dismissing the action. Morgan & Pottinger, Attorneys, P.S.C. v. Botts, 348 S.W.3d
599, 601 (Ky. 2011), overruled on other grounds by Maggard v. Kinney, 576
S.W.3d 559 (Ky. 2019).

   III.   Application of the Noerr-Pennington Doctrine

             The parties agree the viability of Willow Grande’s claims turns on the

application of the Noerr-Pennington doctrine, which stems from two United States

Supreme Court cases, Eastern Railroad Presidents Conference v. Noerr Motor

Freight, Inc., 365 U.S. 127, 81 S. Ct. 523, 5 L. Ed. 2d 464 (1961) and United Mine

Workers of America v. Pennington, 381 U.S. 657, 85 S. Ct. 1585, 14 L. Ed. 2d 626

(1965). The Noerr case involved a dispute between the trucking industry and the

railroad industry and their respective interests in, and competition for, the long-

distance transportation of heavy freight. The trial court determined that the Eastern

Railroad Presidents Conference, an association of the presidents of 24 railroads,

had violated the Sherman Anti-Trust Act in its publicity campaign directed at

lawmaking and law enforcement authorities, and against truckers as competitors.

The Supreme Court held, however, that no violation of the Act could be


                                          -9-
“predicated upon mere attempts to influence the passage or enforcement of laws.”
365 U.S. at 135, 81 S. Ct. at 528. The Court explained that:

             The right of the people to inform their representatives in
             government of their desires with respect to the passage or
             enforcement of laws cannot properly be made to depend
             upon their intent in doing so. It is neither unusual nor
             illegal for people to seek action on laws in the hope that
             they may bring about an advantage to themselves and a
             disadvantage to their competitors.
Id., 365 U.S. at 139, 81 S. Ct. at 530.

             The Court further explained that:

             It is inevitable, whenever an attempt is made to influence
             legislation by a campaign of publicity, that an incidental
             effect of that campaign may be the infliction of some
             direct injury upon the interests of the party against whom
             the campaign is directed. And it seems equally inevitable
             that those conducting the campaign would be aware of,
             and possibly even pleased by, the prospect of such injury.
             To hold that the knowing infliction of such injury renders
             the campaign itself illegal would thus be tantamount to
             outlawing all such campaigns.
Id., 365 U.S. at 143-44, 81 S. Ct. at 533.

             Nevertheless, the Court acknowledged that there could be situations

where the efforts toward influencing governmental action were merely a sham “to

cover what is actually nothing more than an attempt to interfere directly with the

business relationships of a competitor[.]” Id., 365 U.S. at 144, 81 S. Ct. at 533.

             In the Pennington case four years later, the Supreme Court recognized

its prior decision in the Noerr case and held that “Noerr shields from the Sherman

                                          -10-
Act a concerted effort to influence public officials regardless of intent or purpose.”
381 U.S. at 670, 85 S. Ct. at 1593.

             Thereafter, in California Motor Transport Co. v. Trucking Unlimited,

404 U.S. 508, 92 S. Ct. 609, 30 L. Ed. 2d 642 (1972), the Supreme Court extended

its views in the Noerr and Pennington cases to efforts by citizens or groups of

citizens to influence administrative agencies and courts. 404 U.S. at 510-11, 92 S.

Ct. at 611-12. The Court stated that “the right to petition extends to all

departments of the Government.” Id., 404 U.S. at 510, 92 S. Ct at 612. But the

Court also reiterated that the Noerr-Pennington doctrine does not provide absolute

immunity where the challenged action is “a mere sham to cover what is actually

nothing more than an attempt to interfere directly with the business relationships of

a competitor[.]” Id., 404 U.S. at 511, 92 S. Ct at 612 (quoting Noerr, 365 U.S. at

144, 81 S. Ct. at 533).

             The Noerr-Pennington doctrine is grounded in the First Amendment

rights of association and petition. Id., 404 U.S. at 510-11, 92 S. Ct. at 611-12.

However, Kentucky courts were hesitant to apply the doctrine to state law claims

such as abuse of process and intentional interference with contractual relations. In

Eastern Kentucky Resources v. Arnett, 892 S.W.2d 617 (Ky. App. 1995), a panel

of this Court noted that other federal and state courts have applied the Noerr-

Pennington doctrine to petitioning activities such as zoning questions and other


                                         -11-
activities outside the antitrust field. Id. at 618. But the Court declined to formally

adopt the doctrine. Similarly, the Kentucky Supreme Court mentioned the Noerr–

Pennington doctrine in Simpson v. Laytart, 962 S.W.2d 392 (Ky. 1998), but also

declined to formally adopt the doctrine in that case, as other issues were dispositive

of the matter. Id. at 396.

             Eventually, this Court addressed the application of the Noerr-

Pennington doctrine in Grand Communities, Ltd. v. Stepner, 170 S.W.3d 411 (Ky.

App. 2004), as it affected state law claims for abuse of process and intentional

interference with a contractual relation. In Stepner, as in the current case, a group

of developers attempted to bring these claims against an adjoining property owner

who had unsuccessfully challenged their re-zoning action. The circuit court

dismissed the developers’ complaint, concluding that the Noerr-Pennington

doctrine shielded Stepner from liability. Id. at 413-14. On appeal, this Court

agreed, and then went on to address the sham litigation exception to the doctrine.

             The Supreme Court in [Professional Real Estate
             Investors, Inc. v. Columbia Pictures Industries, Inc., 508
U.S. 49, 113 S. Ct. 1920, 123 L. Ed. 2d 611 (1993)] set
             out a two-part definition of sham litigation. The Court
             stated that the first part of the definition was that “the
             lawsuit must be objectively baseless in the sense that no
             reasonable litigant could realistically expect success on
             the merits.” Id. at 60, 113 S. Ct. 1920. The Court noted
             that courts could examine a litigant’s subjective
             motivation only if the litigation was objectively
             meritless. Id. The Court held that if the first part of the
             definition of sham litigation is met, then courts should

                                         -12-
              focus on whether the litigation conceals “an attempt to
              interfere directly with the business relationships of a
              competitor” through the “use [of] the governmental
              process—as opposed to the outcome of that process—as
              an anticompetitive weapon.” Id. at 60-61, 113 S. Ct.
              1920 quoting Noerr, 365 U.S. at 144, 81 S. Ct. 523 and
              Columbia v. Omni Outdoor Adver., Inc., 499 U.S. 365,
              380, 111 S. Ct. 1344, 113 L. Ed. 2d 382 (1991).
              (Emphasis in original.)
Id. at 415.

              In the current case, Willow Grande urges that the sham exception is

applicable because the zoning challenges brought by the CTA were objectively

baseless. Willow Grande first points to language in this Court’s prior opinions

characterizing certain arguments made by the CTA as “without merit.” We do not

find this characterization to be controlling for purposes of determining whether the

underlying litigation was objectively baseless. The prior panels made those

comments in the context of the standard of review of appeals from zoning actions

under KRS 100.347. See Am. Beauty Homes Corp. v. Louisville & Jefferson Cty.

Planning & Zoning Comm’n, 379 S.W.2d 450 (Ky. 1964). We also note that the

discretionary nature of re-zoning determinations creates an additional limit on the

scope of judicial review in those actions. See Hilltop Basic Res., Inc. v. Cty. of

Boone, 180 S.W.3d 464, 468 (Ky. 2005). As a result, while the CTA’s arguments

were unavailing in the prior appeals, we cannot construe the language in those

opinions as determinative of the outcome in this case.


                                         -13-
             The Court in Stepner noted that the underlying appeal by the property

owner was brought pursuant to KRS 100.347(3), which permits an appeal of a

zoning decision by “[a]ny person or entity claiming to be injured or aggrieved[.]”

Stepner, 170 S.W.3d at 415-16. The Court also noted that the statute grants a

neighboring or adjacent property owner broad standing to challenge the zoning

change. Id. at 416. See also Warren Cty. Citizens for Managed Growth, Inc. v.

Bd. of Comm’rs of City of Bowling Green, 207 S.W.3d 7, 12 (Ky. App. 2006). In

light of this statutory right to bring the zoning challenge, the Court in Stepner

indicated that the zoning appeal could not have been objectively baseless,

regardless of the plaintiff’s subjective motivation. Stepner, 170 S.W.3d at 416.

             Willow Grande argues that the CTA’s statutory authorization and

standing to bring the zoning appeals cannot serve as the sole basis to determine

whether the appeals were objectively baseless. Willow Grande points to Bourbon

County Joint Planning Comm’n v. Simpson, 799 S.W.2d 42 (Ky. App. 1990), in

which a panel of this Court held that a zoning applicant could pursue claims for

abuse of process and interference with a prospective contractual relationship

arising from adjoining property owners’ appeal of a re-zoning determination. Id. at

45-46. The Court held that there were genuine issues of material fact whether the

zoning appellants had acted in good faith when challenging the zoning action. Id.

at 46.


                                         -14-
              The decision in Simpson predates Stepner’s adoption of the Noerr-

Pennington doctrine.5 Since the First Amendment protects the right of citizens to

petition for redress of grievances, the doctrine generally provides immunity from

legal action to persons who bring a zoning appeal to induce the passage or

enforcement of law or to solicit governmental action. Nevertheless, Willow

Grande asserts that the CTA’s action was so objectively baseless that it should not

be entitled to the absolute immunity afforded by the Noerr-Pennington doctrine.

              But under the objective prong of the sham exception, sham litigation

must constitute the pursuit of claims so baseless that no reasonable litigant could

realistically expect to secure favorable relief. Professional Real Estate Investors,
508 U.S. at 62, 113 S. Ct. at 1929. If the court finds the litigation to be baseless,

the court must then focus on whether the baseless lawsuit conceals an attempt to

use the governmental process, as opposed to the outcome of that process, to cause

injury to the plaintiff. Id., 508 U.S. at 60-61, 113 S. Ct. at 1928. Essentially, a

sham involves a defendant whose activities are not genuinely aimed at procuring

favorable governmental action in any form. Video International Production, Inc.




5
  We also note that Noerr-Pennington immunity is generally regarded as an affirmative defense
which must be timely raised or is deemed to have been waived. See Bayou Fleet, Inc. v.
Alexander, 234 F.3d 852, 860 (5th Cir. 2000). There is no indication that the issue was ever
raised in Simpson.



                                             -15-
v. Warner-Amex Cable Communications, Inc., 858 F.2d 1075, 1082 (5th Cir.

1988).

              For purposes of the motion to dismiss, we must accept Willow

Grande’s assertion that the CTA sought to use the appeal process to delay the

project and to obtain concessions on the size of the condominium development.

But as noted in Stepner, if a party is genuinely aggrieved by the outcome of a

zoning action, KRS 100.347 affords that party both the right and standing to

challenge that action. Willow Grande does not allege that the parties to the zoning

appeals lacked standing under KRS 100.347 or failed to comply with the

procedural requirements to bring such an action. We agree that there were defects

in each of these appeals which rendered success on the merits unlikely, most

notably lack of preservation and the improper naming of parties. But on their face,

each of these actions was brought for the express purpose of challenging the

zoning decisions as they affected the substantial interests of the neighboring and

adjoining property owners.

              We may also consider a pattern of repetitive litigation to determine

whether the zoning appeals were objectively baseless. 6 See California Motor


6
  With respect to the claims against Seiller, Willow Grande points to another appeal in which
Seiller represented neighboring property owners who were challenging re-zoning actions by the
Planning Commission and the Metro Council. The circuit court rejected similar arguments to
those presented in the appeals at issue in this case, and this Court affirmed that judgment on
appeal. Mauney v. Louisville Metro Council, No. 2014-CA-000263-MR, 2016 WL 4255017 (Ky.
App. Aug. 12, 2016). We find no basis to consider conduct occurring in a different appeal,

                                            -16-
Transp, 404 U.S. at 513, 92 S. Ct at 613. Similarly, a pattern of asserting

unsupported legal or factual arguments may demonstrate that the zoning appeals

were objectively baseless. See Pound Hill Corp., Inc. v. Perl, 668 A.2d 1260,

1264 (R.I. 1996). But in this case, the CTA brought separate appeals from specific

actions as they became appealable: the CTARC issuance of the certificate of

appropriateness; the Metro Council’s approval of the re-zoning; and the Planning

Commission’s approval of the variances and waivers. The appeals were brought as

soon as the underlying matters became ripe for adjudication, and not merely for

purposes of delay or vexation.

               Furthermore, Willow Grande does not assert that the CTA abused the

process, rather than the outcome of that process, as a means to procure a result

other than favorable governmental action. Along similar lines, a claim for abuse of

process is based on “the employment of legal process for some other purpose other

than that which it was intended by the law to effect.” Raine v. Drasin, 621 S.W.2d
895, 902 (Ky. 1981), abrogated on other grounds by Martin v. O’Daniel, 507
S.W.3d 1 (Ky. 2016). Willow Grande does not allege that the CTA had an anti-

competitive purpose in bringing the zoning appeals, or any purpose other than to

challenge the appropriateness of the proposed development to the Cherokee



involving different parties, a different parcel of property, and a different developer, as evidence
of a repetitive pattern of conduct in this case.



                                                -17-
Triangle area. The mere fact that the appeals were ultimately unsuccessful is not

sufficient to bring them within the scope of the sham exception.7

               Consequently, we must conclude that Willow Grande’s complaint

failed to state facts sufficient to fall within the sham exception to the Noerr-

Pennington doctrine. The CTA’s efforts to delay the project in order to influence

governmental approval of the size and scope of the development cannot be

considered to be objectively baseless as a matter of law.8 Thus, the trial court

properly found that the CTA and the individual defendants were immune from

7
  Willow Grande refers to the recently rendered decision by another panel of this Court in
Bardstown Capital Corp. v. Seiller Waterman, LLC, No. 2018-CA-001886-MR, 2020 WL
3108238 (Ky. App. Jun. 12, 2020). In that case, the Court concluded that the sham exception to
the Noerr-Pennington doctrine applied to preclude summary judgment. The Court found
sufficient evidence to create genuine issues of material fact concerning both the “objectively
baseless” and the “subjective motivation” prongs of the test. As an initial matter, we note that
the Bardstown Capital opinion is not final as of this writing. Opinions that are not final shall not
be cited as authority in any other case. CR 76.30(2); Rules of the Supreme Court (SCR)
1.030(8)(a). See also Kohler v. Com., Transp. Cabinet, 944 S.W.2d 146, 147 (Ky. App. 1997).
Second, the facts of Bardstown Capital are distinguishable from those in the current case. While
the CTA was unsuccessful in its appeals from the zoning and administrative decisions, we have
concluded that it had valid standing and interest to bring the appeals. And unlike in Bardstown
Capital, there is no claim that the CTA or its individual members brought those appeals with an
anti-competitive motive or to extract a personal pecuniary gain outside of the scope of a zoning
appeal. Thus, we conclude that the result in Bardstown Capital would not control the outcome
of this appeal.
8
  In 2017, the General Assembly enacted KRS 100.3471, which requires a party appealing a
circuit court decision to post a bond which “shall consider the costs that the appellee may incur
during the pendency of the appeal.” KRS 100.3471(3)(d). The statute further sets out criteria
under which the circuit court may find the appeal to be “presumptively frivolous,” KRS
100.3471(3)(c), in which case the bond may also account for economic losses and damages
which the appellee may incur during the pendency of the appeal. 2017 Ky. Laws ch. 181, §1
(eff. Apr. 11, 2017). These provisions were not in effect at the time the CTA filed its appeals in
the underlying actions and are not relevant to the issues presented in this case. Furthermore, we
express no opinion whether this section is affected by the application of the Noerr-Pennington
doctrine or any other constitutional rule.



                                               -18-
claims of abuse of process and interference with a prospective contractual

relationship arising from their zoning appeals. Therefore, the trial court property

granted their motion to dismiss the complaint.

   IV.    Conclusion

             The Noerr-Pennington doctrine protects persons who associate and

petition the government for redress of grievances. Since these interests implicate

significant constitutional rights, a party seeking to assert claims arising from such

conduct bears a high burden of showing that the causes of action will not have an

impermissibly chilling effect on the exercise of those rights. The CTA and the

adjoining property owners had a right to assert objections to the Willow Grande

development as it affected their substantial interests. They also had a right to bring

appeals from adverse zoning determinations to ensure that those decisions

complied with applicable law. Finally, the CTA and adjoining property owners

had a right to employ Seiller to pursue these legal matters.

             Although the CTA and adjoining property owners were unsuccessful

in their appeals, Willow Grande now bears the burden to establish that those

actions were “objectively baseless.” From the face of the pleadings and the

opinions rendered by this Court and the trial court in the prior actions, we find no

basis to conclude that the CTA brought those appeals for any reason other than to

obtain a favorable outcome with respect to their interests in the proceedings. As a


                                         -19-
result, those appeals cannot be considered to have been sham litigation under the

Noerr-Pennington doctrine. For this reason, the CTA, the adjoining property

owners, and Seiller are immune from liability from Willow Grande’s claims of

abuse of process and interference with a prospective contractual relationship.

             Accordingly, we affirm the order of the Jefferson Circuit Court

dismissing Willow Grande’s complaint.

             ALL CONCUR.




                                        -20-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEES
                        CHEROKEE TRIANGLE
Donald L. Cox           ASSOCIATION, INC.; TIM HOLZ;
Joseph P. Hummel        RHONDA PETR; RUTH LERNER;
Matthew P. Cox          NICK MORRIS; ANNE LINDAUER;
Louisville, Kentucky    DAVID DOWDELL; PEGGY
                        ELGIN; JOHN ELGIN; KEITH
ORAL ARGUMENT FOR       AUERBACH; AND JOHN
APPELLANT:              DOWNARD:

Donald L. Cox           Donald L. Miller
Louisville, Kentucky    Megan L. Adkins
                        Buddy J. VanCleave
                        Louisville, Kentucky

                        BRIEF FOR APPELLEE BILL
                        SEILLER:

                        Theodore W. Walton
                        Louisville, Kentucky

                        ORAL ARGUMENT FOR
                        APPELLEES CHEROKEE
                        TRIANGLE ASSOCIATION, INC.;
                        TIM HOLZ; RHONDA PETR; RUTH
                        LERNER; NICK MORRIS; ANNE
                        LINDAUER; DAVID DOWDELL;
                        PEGGY ELGIN; JOHN ELGIN;
                        KEITH AUERBACH; AND JOHN
                        DOWNARD:

                        Donald L. Miller
                        Louisville, Kentucky

                        ORAL ARGUMENT FOR
                        APPELLEE BILL SEILLER:

                        Theodore W. Walton
                        Louisville, Kentucky


                       -21-